Citation Nr: 1637587	
Decision Date: 09/26/16    Archive Date: 10/07/16

DOCKET NO.  09-40 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for a neck disorder.

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from October 1984 through February 1985 and from June 1987 through September 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  The Veteran has perfected timely appeals of the issues identified above.  Original jurisdiction over this matter has since transferred to the RO in Boise, Idaho.

The Veteran requested initially that a Board hearing be scheduled in this matter.  Accordingly, a Board hearing was scheduled to take place at the RO in Boise, Idaho in July 2016.  Multiple notices to that effect were mailed to the Veteran; however, he did not report for the hearing.  Neither he nor his representative has made a renewed request for a hearing.

The issue of the Veteran's entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

On August 18, 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he was withdrawing his appeal as to the issues concerning his entitlement to service connection for a neck disorder and service connection for a back disorder.





CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the Veteran's appeal concerning the issue of entitlement to service connection for a neck disorder are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for withdrawal of the Veteran's appeal concerning the issue of entitlement to service connection for a back disorder are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn his appeal concerning the issues of his entitlement to service connection for a neck disorder and service connection for a back disorder.  Hence, there remain no allegations of errors of fact or law for appellate consideration as to those issues.  Accordingly, the Board does not have jurisdiction to review them on appeal and they are dismissed.


ORDER

The appeal concerning the issue of the Veteran's entitlement to service connection for a neck disorder is dismissed.

The appeal concerning the issue of the Veteran's entitlement to service connection for a back disorder is dismissed.


REMAND

The Veteran claims entitlement to service connection for schizophrenia.  Arguments made in his claim submissions and lay statements raise various factual assertions that are relevant to that claim.  First, he has reported consistently that he began receiving mental health treatment in the early 1990's and that he received a schizophrenia diagnosis at that time.  He asserts that his schizophrenia was caused by instances of harassment and by stress related to general living and social conditions while he was stationed at Fort Hood, Texas.

Alternatively, in an August 2011 statement, he states also that he performed duties as a medical specialist as part of a medical rescue crew.  He recalls an instance in which he was required to respond to an emergency rescue and evacuation situation in which a Bradley tank was overturned resulting in the injury of soldiers.  Perhaps in connection with that reported incident, in a subsequent December 2012 VA 21-4142 medical record release, he states his belief that he may have a disorder related to posttraumatic stress.  

A review of the service treatment records shows that the Veteran did receive a mental health evaluation during service in December 1987 after he went absent without leave (AWOL) and reported that he was unhappy with military life and wished to leave the service.  The examination was apparently normal.  Still, post-service records obtained from the Social Security Administration include show that the Veteran began receiving mental health treatment from Dr. D.W. of Tulane Medical Center in November 1989, only 14 months after he was separated from service.  Consistent with the history reported by the Veteran, those records show that he did receive a schizophrenia diagnosis at that time.  Records from subsequent comprehensive mental health evaluations conducted in July 1991 by Dr. F.J.S., January 1992 by Dr. C.W.M., April 1998 by Dr. A.C., and in July 2007 by Dr. M.R.V. concur in the schizophrenia diagnosis.  Of note, Dr. A.C. added in his April 1998 report that the Veteran has an underlying personality disorder.  The records do not, however, express any opinion as to whether the Veteran's schizophrenia is related etiologically to his active duty service.  Also, to the extent that Dr. A.C. opined that the Veteran has an underlying personality disorder, he did not offer an opinion as to whether the personality disorder was subject to a superimposed disease or injury such as the Veteran's schizophrenia.

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that, where the evidence suggests possible diagnoses for psychiatric conditions other than that being claimed expressly, the claim may not be construed narrowly as a claim for service connection for the disability being claimed, but rather, should be considered more broadly as a claim for a psychiatric disorder in general.  Given that the evidence in this case appears to suggest multiple diagnoses, the Board has broadened the characterization of the issue on appeal to include all acquired psychiatric disorders.

In general, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a) (2015).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection for certain listed chronic diseases, which include psychoses, may be awarded on a presumptive basis and will be presumed to have been incurred during active service, even though there is no evidence of the disability during service if such disability becomes manifest to a compensable degree within one year of separation from active duty.  That presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2015).

Also relevant to this case, regulations provide that congenital or developmental defects, personality disorders, and mental deficiency are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303 (c); see also, Terry v. Principi, 340 F.3d 1378, 1384   (Fed. Cir. 2003) (upholding VA's regulation that a congenital disorder is not a disease or injury as contemplated by 38 U.S.C.A. §§ 1110, 1131).  VA regulations specifically prohibit service connection for congenital defects unless such defect was subjected to a superimposed disease or injury during service which created additional disability.  See VAOPGCPREC 82-90.  If a defect is subject to superimposed disease or injury, service connection may be warranted for the resultant disability.  See 38 C.F.R. § 3.303 (c); VAOPGCPREC 67-90, VAOPGCPREC 82-90.

Here, given the chronological medical history shown, the evidence currently assembled suggests various alternating theories that may assist the Veteran in his appeal.  In that regard, the evidence raises questions of whether the Veteran's schizophrenia: 1) began during service; 2) was caused by an injury or event that occurred during service (e.g., stress related to harassment, difficulty adjusting to general conditions during service, and/or participating in emergency and rescue of injured soldiers); 3) was manifest to a compensable degree within a year from his separation from service in September 1988.  The evidence also raises the question of whether the Veteran has a personality disorder, and if so, whether such personality disorder was subject to a superimposed disease or injury during service, and if so, whether any additional disability resulted.  An opinion addressing those questions has not been expressed in any of the treatment records assembled to date.  Despite the same, the Veteran also has not been afforded a VA mental health examination aimed at determining the nature of his psychiatric condition, and, addressing any of the medical questions posed above.  The Board recognizes that the Veteran failed to report for a VA examination in 2008; however, the Board finds that another attempt at obtaining a VA medical opinion is warranted.  38 C.F.R. § 3.159(c)(4).

Also, in order to ensure that the most complete and up-to-date evidence has been associated with the claims file, the Veteran should also be asked to identify any private or VA treatment providers who have rendered any other mental health treatment since November 2013.  VA must then make efforts to obtain any the records for additional treatment identified by the Veteran.  38 C.F.R. § 3.159.


Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided a VA 21-4142 release and be asked to identify the name(s) and current address(es) for any private and/or VA treatment providers who have provided mental health treatment since November 2013.  Make efforts to obtain the records for treatment identified by the Veteran.  Records obtained as a result of such efforts should be associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  Schedule the Veteran for a VA mental health examination to determine the nature and etiology of the Veteran's acquired psychiatric disorder.  The claims file should be made available to the examiner prior to the examination, and the examiner should review the entire claims file in conjunction with the examination.

All tests and studies deemed necessary by the examiner must be performed.  The examiner should provide a diagnosis that is relevant to the acquired psychiatric disorder at issue, and also, provide opinions as to the following questions:

	(a)  provide a detailed explanation, to include 	discussion of the relevant diagnostic information 	contained in the DSM-V, as to the reasons for each 	diagnosis being rendered. 

	(b)  if you disagree with the previous schizophrenia 	diagnoses rendered initially in November 1989 by Dr. 	D.W. and made again during the mental health 	evaluations conducted in July 1991 by Dr. F.J.S., 	January 1992 by Dr. C.W.M., April 1998 by Dr. A.C., 	and in July 2007 by Dr. M.R.V., state in full detail 	your reasons as to why you disagree.

	(c)  for each diagnosed disorder, in your opinion, is it 	at least as likely as not (i.e., at least a 50 percent 	probability) that the disorder began during the 	Veteran's active duty service?

	(d) for each diagnosed disorder, in your opinion, is it 	at least as likely as not that the disorder was caused by 	or resulted from an injury or event that occurred 	during the Veteran's active duty service, to include 	stress related to harassment, difficulty adjusting to 	general conditions during service, and/or stress caused 	by participating in the emergency and rescue of 	injured soldiers?

	(e) if you believe that the Veteran has schizophrenia 	or other psychosis, is it at least as likely as not that the 	disorder manifest during the one year period following 	the Veteran's separation from service in September 	1988?

	(f) do you concur with Dr. A.C.'s April 1998 opinion 	that the Veteran has a personality disorder?  If so, was 	the Veteran's personality disorder subject to a 	superimposed disease or injury during service, and if 	so, did any additional disability result?

The examiner must provide a complete rationale for all expressed opinions, which includes citation to any relevant facts, evidence, or medical principles.  If the examiner is unable to provide any of the requested opinions without resorting to speculation, he or she should indicate this expressly and explain what additional information is necessary and why the opinion sought cannot be given without resorting to speculation.  The examiner's opinions and rationale should be expressed in a typewritten and legible report.

3.  The Veteran is to be notified that it is his responsibility to report for the scheduled examination and to fully cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.158 , 3.655 (2014).

4.  After completion of the above development, the issue on appeal should be readjudicated.  If the benefit being sought is not granted, furnish the Veteran and his representative with an SSOC addressing that issue and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


